                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION


UNITED STATES OF AMERICA              )
                                      )
            vs.                       )      CAUSE NO. 3:18-CR-5 RLM-MGG
                                      )
REX HAMMOND                           )


                              OPINION AND ORDER

      Defendant Rex Hammond moves to suppress certain evidence in

connection to his January 10, 2018 indictment and subsequent arrest. Mr.

Hammond is charged with five counts of violating the Hobbs Act, 18 U.S.C. §

1951, two counts of using, carrying and brandishing a firearm during the

commission of a crime in violation of 18 U.S.C. § 924(c), and one count of being

a convicted felon in possession of a firearm in violation of 18 U.S.C. § 922(g). The

indictment alleges that these violations occurred during multiple robberies of

Indiana and Michigan gas stations and at least one liquor store. A hearing on

Mr. Hammond’s motion to suppress was held on October 9, 2018. For the

following reasons, the court denies Mr. Hammond’s motion



                                  I. Background

      Between October 6 and 10, 2018, armed robberies were committed at

convenience stores in the Indiana towns of Logansport, Peru, and Auburn, and

in the Michigan towns of Portage and Kalamazoo. In each instance, the robber

had roughly the same build, wore roughly the same clothes, took roughly the
same actions, and carried a handgun that was unusual because it was tan.

Agent Andrew Badowski of the Bureau of Alcohol, Tobacco and Firearms called

a meeting in Coldwater, Michigan of law enforcement officers who were

investigating those robberies. After viewing the surveillance videos, the officers

concluded that a single robber had committed all of the crimes. They also viewed

surveillance videos from nearby businesses and saw what they thought might be

the getaway vehicle (a light-colored mid-sized American car) and a person who

they thought might have been the robber without his mask.

      Each of the attending officers resumed their investigations. On the same

day as the Coldwater meeting, a convenience store was robbed at gunpoint in

Decatur, Indiana; another armed robbery took place two days later at a

Logansport liquor store. Those robberies bore the hallmarks of the robberies

discussed at the Coldwater law enforcement meeting.

      Agent Badowski undertook the tracing of the firearm. During the

Kalamazoo robbery, the perpetrator had set the handgun on the counter to

collect money, and the cashier knocked the gun onto the cashier side of the

counter; the robber fled with the money but without the gun. Agent Badowski

traced the gun’s serial number to the last federally licensed dealer to have it, and

worked from purchaser to purchaser until, on October 28, he spoke with a man

who said he had sold the gun to a man he knew only as “Rex” and was able to

provide “Rex’s” phone number. Agent Badowski passed that information on to

Indiana State Police Detective Jacob Quick the next day, Sunday, October 29.




                                         2
      Detective Quick asked an Auburn police officer to run the number through

a program (“Whooster”) to obtain the name identified with it, and learned the

number was assigned to a Rex Hammond. Detective Quick accessed motor

vehicle records and got copies of Rex Hammond’s most recent driver’s license,

and the registration for a light-colored Chrysler Concorde that the officers

thought might have been the getaway car. The photograph, height and weight on

Rex Hammond’s driver’s license was consistent with what the officers had seen

in the videos. Detective Quick sent the information around to the other

investigators.

      Kalamazoo Police Detective Cory Ghiringhelli was one of the investigators

who received the information from Detective Quick. On Monday, October 30,

Detective Ghiringhelli learned from the internet that Mr. Hammond’s phone

number was associated with AT&T, so he asked AT&T to “ping” the phone –

meaning to identify the phone’s location. Detective Ghiringhelli didn’t have a

warrant, but asked AT&T to provide the pinging service on the basis of an

exigency: the robber had been entering places of business with his finger on or

just adjacent to the trigger of a handgun, had handled the handgun unsafely in

the Kalamazoo robbery when he laid it on the counter, and had committed an

armed robbery two days before and two days before that, suggesting the next

armed robbery might be imminent. AT&T agreed to provide the service. AT&T

started “pinging” Mr. Hammond’s phone at about 6:00 p.m. AT&T would report

the phone’s location every 15 minutes.




                                         3
      Detective Ghiringhelli notified Detective Quick that the “ping” showed Mr.

Hammond’s phone first in, then moving away from, Elkhart. Detective Quick and

Auburn police detective Stacy Sexton set out in separate unmarked vehicles to

track Mr. Hammond’s phone. After getting to South Bend, they saw Mr.

Hammond’s car headed southbound and pursued it, radioing for assistance as

they did. Given the time of night and the frequency of the robberies, Detective

Quick believed that Mr. Hammond was going to commit another one that night.

Mr. Hammond turned off the highway in Marshall County (about 35 miles into

the pursuit) and Detective Sexton reported that Mr. Hammond had realized he

was being followed. Detective Quick radioed other officers that they had lost Mr.

Hammond.

      Later that evening, Patrolman Ryan Hollopeter of the Marshall County

Police reported seeing the car and that he was going to stop it. By the time

Detective Quick arrived, Mr. Hammond’s car was parked with several Marshall

County Police cars behind it. Mr. Hammond was ordered out of the car.

Logansport Police Detective Tyler Preston, who had been traveling toward the

reported pings arrived, told everyone on the scene that his county’s prosecutor

had issued an “arrest on sight” order with respect to Mr. Hammond. Mr.

Hammond was taken to jail, and Detective Preston arrived the next day with an

arrest warrant for Mr. Hammond on the two Logansport robberies.

      Police found a gun, masks, grocery bags (the robber had a grocery bag

attached to his wrist to collect the money) and other items of evidentiary value.




                                        4
      On January 10, 2018, the United States Attorney’s office applied for a

warrant under 18 U.S.C. §2703(d) for phone records from September 6 through

October 31, 2017. Magistrate Judge Michael Gotsch Sr. issued the warrant.



                                  II. Discussion

                  A. Evidence gathered from warrantless search

   Mr. Hammond moved to suppress everything that flows from the “ping”

information obtained from AT&T, including the items found in his car after his

arrest. He also moved to suppress information acquired through the 2018

warrant for phone records. Mr. Hammond’s argument is based on Carpenter v.

United States, 138 S. Ct. 2206, 2221 (2018), in which the Supreme Court held

that the Fourth Amendment requires a warrant for police to get certain cell phone

information. See also Utah v. Strieff, 136 S. Ct. 2056 (the Constitution protects

against unreasonable searches and seizures). Mr. Hammond contends that the

historic data and “ping” information obtained by Detective Ghiringhelli is

inadmissible because it violates the constitutional protections guaranteed to him

by the Fourth Amendment. Mr. Hammond further argues that searches

stemming from the use of this data are “fruit from the poisonous tree” and so

should also be suppressed. Nardone v. United States, 308 U.S. 338, 341 (1939);

Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392 (1920).

   The government doesn’t dispute Mr. Hammond’s argument that Carpenter v.

United States applies to real time or “ping” data, as well as historical data. The

government concedes that in light of Carpenter v. United States, a search


                                        5
warrant should have been acquired before accessing the “ping” information, but

points to United States v. Curtis, 901 F.3d 846 (7th Cir. 2018), in which the

court of appeals held that a warrantless acquisition of the phone information

can be admissible under the “good-faith” exception to the warrant requirement.

In Curtis, the government conducted a search via court order pursuant to the

Stored Communications Act. United States v. Curtis, 901 F.3d at 847-848.

Detective Ghiringhelli’s October 30 request to AT&T for “ping information” was

also made pursuant to the Stored Communications Act, specifically 18 U.S.C. §

2702(c)(4):


       (c) Exceptions for disclosure of customer records. -- A provider described
      in subsection (a) may divulge a record or other information pertaining to
      a subscriber to or customer of such service (not including the contents of
      communications covered by subsection (a)(1) or (a)(2)) --
                                       ***
       (4) to a governmental entity, if the provider, in good faith, believes that
      an emergency involving danger of death or serious physical injury to any
      person requires disclosure without delay of information relating to the
      emergency . . .


   Resolution of this issue is straightforward: if Mr. Hammond’s phone data was

collected in a good-faith reliance on the Stored Communications Act, the

evidence needn’t be suppressed. United States v. Curtis, 901 F.3d at 847-848.

Detective Ghiringhelli requested Mr. Hammond’s historical phone data and

“ping” information believing that there were exigent circumstances to do so.

AT&T, an entity familiar with these types of requests, also made the

determination that circumstances warranted the release of the phone data.

Detective Ghiringhelli had a good faith belief that an emergency was at hand.

                                        6
The robber thought to be Mr. Hammond had entered several places the public

visits to shop and did so with his finger on (or at least adjacent to) the trigger.

The timing of the previous robberies supported at least a strong possibility that

another robbery would occur soon. Detective Ghiringhelli also was troubled by

the video in which the robber set the handgun on the counter to collect money;

Detective Ghiringhelli viewed that as unsafe handling of a firearm, which could

pose a further risk to the public.

   Mr. Hammond argues that no emergency existed because Detective

Ghiringhelli had plenty of time to get a warrant. But a warrant wouldn’t have

addressed the emergency, because it wouldn’t have located Mr. Hammond. Given

Detective Ghiringhelli’s belief that there was a strong possibility that Mr.

Hammond would endanger the public soon by engaging in another armed

robbery, finding Mr. Hammond was just as important as arresting him. The

information Detective Ghiringhelli acquired from AT&T filled that purpose.

   “Whether the exigent circumstances exception justifies warrantless action is

judged by an objective standard: we ask whether it was reasonable for the police

officers on the scene to believe, considering the circumstances they faced, that

there was a compelling need to act and no time to obtain a warrant.” Sutterfield

v. City of Milwaukee, 751 F.3d 542, 557 (7th Cir. 2014) (citing Mich. v. Tyler,

436 U.S. 499, 509 (1978)). Detective Ghiringhelli reasonably thought that he,

other officers, and the public faced a compelling need to act without a warrant.

A willingness to use a weapon can be one such circumstance that can compel

exigency. United States v. Daws, 711 F.3d 725, 728 (citing Estate of Bing v. City


                                        7
of Whitehall, 456 F.3d 555, 564 (6th Cir. 2006)). In United States v. Daws, the

court found that officers reasonably believed that exigent circumstances existed

to obtain a warrantless search when the defendant had committed armed

robbery while brandishing a firearm. 711 F.3d at 728. The exigent circumstances

exception isn’t limited to physical searches; it applies to all types of searches and

seizures under the Fourth Amendment, including searches of phone data. United

States v. Banks, 884 F.3d 998, 1011-1012 (10th Cir. 2018).

      Detective Ghiringhelli believed in good faith that a federal statute allowed

him to act as he did, based on what he (and AT&T) believed to be an emergency,

rather than obtaining a warrant. Application of an exclusionary rule is

unnecessary under those circumstances. See United States v. Curtis, 901 F.3d

at 849. Accordingly, the court needn’t address the parties’ arguments about

whether the eventual stop of Mr. Hammond’s car was sufficiently attenuated

from the unconstitutional use of the “ping” information; because of the good faith

exception to the warrant requirement, the “ping” information wasn’t illegally

obtained.



                                B. Indiana State Law

      Mr. Hammond also contends that officers failed to comply with Ind. Code

§ 35-33-5-12 which requires a court order to obtain certain phone data. The

statute has a built in exigent circumstances exception analogous to the Fourth

Amendment jurisprudence discussed above. It is also a general view that in

federal courts, “[v]iolations of state law do not justify suppression in federal


                                         8
prosecutions. United States v. Castetter, 865 F.3d 977, 978-979 (7th Cir. 2016)

(“federal courts do not use the exclusionary rule to enforce state-law doctrines.”).



                   C. The Government’s 18 U.S.C. § 2703(d) warrant

   Mr. Hammond also contends that the government’s application for the

January search warrant under 18 U.S.C. § 2703(d) was defective, but he bases

that argument on the application’s having contained information the government

obtained through the “ping” request. Because there was nothing unlawful about

the “ping” request, Mr. Hammond’s challenge to the January warrant can’t

succeed, either.



                                   D. Traffic Stop

   Mr. Hammond argues that evidence seized in connection with his traffic stop

should be suppressed. He contends that the only way the stop could have been

effectuated is via the information provided by Detective Ghiringhelli’s

warrantless search. Generally, if their officers have an “articulable and

reasonable suspicion” that a traffic violation was or did occur, a stop is proper.

United States v. Rodriguez-Escalera, 884 F.3d 661, 667–668 (7th Cir. 2018)

(quoting Delaware v. Prouse, 440 U.S. 648, 663 (1979)).

      Once Marshall County Sheriff deputies found Mr. Hammond, they took

him into custody without a warrant. They had probable cause to do so, even

apart from the “arrest on sight” directive from Logansport. When evaluating

whether law enforcement officers have probable cause to arrest, the knowledge


                                         9
of all the information is attributed to each of the officers. United States v. Nafzger,

974 F.2d 906, 911 (7th Cir. 1992); United States v. Williams, 672 F.3d 247, 252

(7th Cir. 2008) (“[t]here is no Fourth Amendment violation if the knowledge of

the officer directing the stop, search, or arrest – or the collective knowledge of

the agency for which he works – is sufficient to constitute probable cause.”). In

United States v. Williams a federal drug enforcement agent requested local police

to stop a vehicle even though the local police officer had no knowledge of the

facts on which the underlying probable cause was based on. United States v.

Williams, 672 F.3d at 253. Collectively, the officers knew that a white male had

committed several armed robberies; that the 10 gun the robber had used in the

earlier robberies traced back to a person named “Rex”; that “Rex’s” phone

number belonged to Rex Hammond; that Rex Hammond had several previous

convictions for armed robberies; that the person described by Rex Hammond’s

driver’s license was consistent with the race, height, weight, and build of the

robber shown in the various videos; and that a car similar to what the videos

suggested was the getaway car in the robberies was registered to Mr. Hammond.

Collectively, the officers had probable cause to arrest Mr. Hammond.

      But why, Mr. Hammond asks, didn’t they have a warrant for his arrest by

the time they stopped him? Virtually all the information giving rise to probable

cause was known to the various officers before noon on October 30, leaving

ample time to obtain a warrant. As already discussed, the officers and detectives

had probable cause to arrest Mr. Hammond for at least some of the robberies.

“[P]olice officers may constitutionally arrest an individual in a public place (e.g.,


                                          10
outside) without a warrant, if they have probable cause.” Haney v. City of

Chicago, 702 F.3d 916, 924 (7th Cir. 2012); quoting Sparing v. Village of Olympia

Fields, 266 F.3d 684, 688 (7th Cir.2001). They already had the authority to arrest

Mr. Hammond; their time was best spent finding him so they could do so.

      Even assuming arguendo that the court did not find that probable cause

existed, this case presents an example of a classic Terry stop. Terry v. Ohio, 392

U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); Jewett v. Anders, 521 F.3d 818,

823-24 (7th Cir. 2008). In Terry v. Ohio the Supreme Court “considered whether

an investigatory stop (temporary detention) and frisk (patdown for weapons) may

be conducted without violating the Fourth Amendment's ban on unreasonable

searches and seizures.” Arizona v. Johnson, 555 U.S. 323, 326, 129 S. Ct. 781,

172 L. Ed. 2d 694 (2009) (discussing Terry v. Ohio). If the officer “reasonably

suspects reasonably suspects that the person apprehended is committing or has

committed a criminal offense” then the investigatory stop does not violate the

Fourth Amendment. Arizona v. Johnson, 555 U.S. at 326-327; Huff v. Reichert,

744 F.3d 999, 1009 (7th Cir. 2014); Courts will engage in a “fact-specific inquiry”

that considers the “totality of the circumstances” to determine if reasonable

suspicion existed for the investigatory stop. United States v. Tinnie, 629 F.3d

749, 751 (7th Cir. 2011).

      Before officers pulled Mr. Hammond over, they were informed that he was

a suspect in several alleged robberies. Police dispatch alerted on-duty officers of

Mr. Hammond’s potential presence in the area as well as specific information

about Mr. Hammond, his vehicle, and the circumstances surrounding the


                                        11
robberies. Police dispatch information can support an officer’s finding of

reasonable suspicion. D.Z. v. Buell, 796 F.3d 749, 754 (7th Cir. 2015); United

States v. Ford, 872 F.3d 412, 415 (7th Cir. 2017) (department email alert).

Officers following Mr. Hammond confirmed his license plate and were instructed

by police detectives seeking Mr. Hammond that he should be arrested if pulled

over. These detectives even arrived onsite soon after the traffic stop was made

and directed that Mr. Hammond should be taken into custody based on various

active police investigations. Considering the totality of these facts, the officers

who stopped and detained Mr. Hammond had reasonable suspicion to believe he

was sought in connection with the robberies he is now alleged to have committed.

United States v. Tinnie, 629 F.3d at 751; Arizona v. Johnson, 555 U.S. at 326-

327.


       Considering the court’s probable cause determination and its alternative

reasonable suspicion finding, there is no basis for suppression of the events of

October 30 and early October 31 or of the items found in the car Mr. Hammond

was driving.




                                  III. Conclusion


       For the reasons stated above, the court DENIES Mr. Hammond’s motion

to suppress. [Doc. No. 30].

       SO ORDERED




                                        12
ENTERED:   October 24, 2018


                            /s/ Robert L. Miller, Jr.
                          Judge, United States District Court




                              13
